UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-13959 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140 West Pender Street Vancouver, British Columbia CanadaV6E 4G1 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (604) 689-4440 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuantto Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] (not applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filed []Accelerated Filer []Non-Accelerated Filer[]Smaller Reporting Company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the registrant's Common Stock outstanding as of November 3, 2010, was 27,251,984. Table of Contents LML PAYMENT SYSTEMS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 INDEX Page Number PART I. FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets (unaudited) at September 30, 2010 and March 31, 2010 1 Consolidated Statements of Operations and Deficit (unaudited) for the Three and Six Months Ended September 30, 2010 and 2009 2 Consolidated Statements of Cash Flows (unaudited) for the Three and Six Months Ended September 30, 2010 and 2009 3 Consolidated Statements of Comprehensive Income (unaudited) for the Three and Six Months Ended September 30, 2010 and 2009 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 6. Exhibits 28 SIGNATURE PAGE 29 In this Quarterly Report on Form 10-Q, unless otherwise indicated, all dollar amounts are expressed in United States Dollars. Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS LML PAYMENT SYSTEMS INC. CONSOLIDATED BALANCE SHEETS (In U.S. Dollars, except as noted below) (Unaudited) September 30, 2010 March 31, 2010 ASSETS Current Assets Cash and cash equivalents $ $ Funds held in trust - Funds held for merchants (Note 6) Restricted cash Accounts receivable, less allowances of $30,284 and $31,463, respectively Corporate taxes receivable Prepaid expenses Current portion of future income tax assets Total current assets Property and equipment, net Patents, net Restricted cash Future income tax assets Other assets Goodwill Other intangible assets, net TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Funds due to merchants (Note 6) Current portion of obligations under capital lease Current portion of deferred revenue Total current liabilities Obligations under capital lease Deferred revenue TOTAL LIABILITIES Commitments and Contingencies (Note 9) SHAREHOLDERS' EQUITY Capital Stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 27,251,984 and 27,241,408 issued and outstanding, respectively Contributed surplus Deficit ) ) Accumulated other comprehensive income Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. -1- Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT (In U.S. Dollars, except share data) (Unaudited) Three Months Ended September 30 Six Months Ended September 30 REVENUE $ COST OF REVENUE (includes stock-based compensation (“s.b.c.”) expense of $45,630 for three months ended September 30, 2010 (three months ended September 30, 2009 - $37,464) and $82,687 for six months ended September 30, 2010 (six months ended September 30, 2009 - $74,114)) GROSS PROFIT OPERATING EXPENSES General and administrative (includes s.b.c. expense of $246,636 for three months ended September 30, 2010 (three months ended September 30, 2009 - $268,535) and $480,497 for six months ended September 30, 2010 (six months ended September 30, 2009- $538,359)) Sales and marketing (includes s.b.c. expense of $15,054 for three months ended September 30, 2010 (three months ended September 30, 2009 - $765) and $15,810 for six months ended September 30, 2010 (six months ended September 30, 2009 - $1,513)) Product development and enhancement (includes s.b.c. expense of $19,174 for three months ended September 30, 2010 (three months ended September 30, 2009 - $12,233) and $31,274 for six months ended September 30, 2010 (six months ended September 30, 2009 - $24,200)) Amortization of property and equipment Amortization of intangible assets Gain on sale of assets - ) - ) INCOME BEFORE OTHER INCOME (EXPENSES) AND INCOME TAXES Foreign exchange (loss) gain ) Other expenses ) Interest income Interest expense - ) - ) INCOMEBEFORE INCOME TAXES Income tax expense (recovery) Current ) ) Future ) NET INCOME DEFICIT, beginning of period ) DEFICIT, end of period $ ) $ ) $ ) $ ) EARNINGSPER SHARE, basic and diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted See accompanying notes to the unaudited consolidated financial statements. -2- Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In U.S. Dollars) (Unaudited) Three Months Ended September 30 Six Months Ended September 30 Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Provision for losses on accounts receivable - - Amortization of property and equipment Amortization of intangible assets Gain on sale ofassets - ) - ) Stock-based compensation Future income taxes ) ) Foreign exchange gain ) Changes in non-cash operating working capital Funds held in trust ) - ) - Accounts receivable ) ) Corporate taxes receivable ) Prepaid expenses ) Accounts payable and accrued liabilities ) Corporate taxes payable - ) - ) Deferred revenue ) Net cash provided by (used in) operating activities ) Investing Activities: Acquisition of property and equipment ) Proceeds from disposal of property and equipment - - Net cash used in investing activities ) Financing Activities: Payments on capital leases ) Payment on promissory notes - - - ) Net cash used in financing activities ) Effects of foreign exchange rate changes on cash and cash equivalents ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of cash flow information Interest paid $
